 



PEERLESS/CONSULTANT Consulting Agreement   CONFIDENTIAL  

EXHIBIT 10.89

PEERLESS/CONSULTANT CONSULTING AGREEMENT

     This CONSULTING AGREEMENT (this “Agreement”), made and entered into this
June 4, 2004 (“Effective Date”), by and between Peerless Systems Corporation, a
Delaware corporation, having a principal place of business at 2381 Rosecrans
Avenue, El Segundo, CA 90245 (hereinafter “Peerless”), and Denis W. Retoske,
Sr., Attorney-at-Law, A Professional Law Corporation (EIN 72-1572825) 1850 Capri
Circle, Costa Mesa, CA 92626(hereinafter “CONSULTANT”).



WITNESSETH:

WHEREAS, CONSULTANT represents that it has expertise in the area of the law and
is ready, willing, and able to provide consulting assistance to Peerless on the
terms and conditions set forth herein; and

WHEREAS, Peerless, in reliance on CONSULTANT’s representations, is willing to
engage CONSULTANT as an independent contractor, and not as an employee, on the
terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the obligations herein made and undertaken,
the parties, intending to be legally bound, covenant and agree as follows:

Section 1 - SCOPE OF SERVICES

1.1 CONSULTANT shall provide consulting services in the area of legal services
as to certain corporate matters as directed by the CEO, the CFO or members of
the Board. Denis W. Retoske will be assigned by CONSULTANT to work with Peerless
as to certain business matters. CONSULTANT shall render such services and
deliver the required reports and other deliverables (“Deliverables”) in
accordance with the timetable and milestones set forth in Exhibit A. In the
event CONSULTANT anticipates at any time that it will not reach one or more
milestones or complete one or more assignments within the prescribed timetable,
CONSULTANT shall immediately so inform Peerless by written notice, submit
proposed revisions to the timetable and milestones that reflect CONSULTANT’s
best estimates of what can realistically be achieved, and continue to work under
the original timetable and milestones until otherwise directed by Peerless.
CONSULTANT shall also prepare and submit such further reports of its performance
and its progress as Peerless may reasonably request from time

to time.

1.2 CONSULTANT shall provide and make available to Peerless such resources as
shall be necessary to perform the services called for by this Agreement and the
Exhibits and Addenda thereto.

1.3 Peerless shall, within fifteen (15) business days of receipts of each
Deliverable submitted to Peerless, advise CONSULTANT of Peerless’ acceptance or
rejection of such Deliverable. Any rejection shall specify the nature and scope
of the deficiencies in such Deliverable. CONSULTANT shall, upon receipt of such
rejection, act diligently to correct such deficiencies. The failure of Peerless
to provide such a notice of rejection within such period shall constitute
acceptance by Peerless of said Deliverable.

1.4 CONSULTANT, at its own cost, agrees to provide working space and facilities,
and any other services and materials CONSULTANT or its personnel may reasonably
request in order to perform the work assigned to them. All work shall be
performed at CONSULTANT’s facilities unless otherwise mutually agreed and shall
be performed in a workmanlike and professional manner by employees of CONSULTANT
having a level of skill in the area commensurate with the requirements of the
scope of work to be performed. CONSULTANT shall make sure its employees at all
times observe security and safety policies of Peerless.

1.5 Peerless will advise CONSULTANT of the individuals to whom CONSULTANT’s
personnel will report for purposes of day-to-day work assignments. Peerless and
CONSULTANT shall develop appropriate administrative procedures to apply to such
personnel. Peerless shall periodically prepare an evaluation of the performance
of CONSULTANT’s personnel in the performance of the duties set out herein.





  June 7, 2004   Page 1   Initial: Peerless ___; CONSULTANT ___

 



--------------------------------------------------------------------------------



 



PEERLESS/CONSULTANT Consulting Agreement   CONFIDENTIAL  



1.6 The parties agree that the services of Denis W. Retoske, Sr. are essential
to the satisfactory performance by CONSULTANT of the scope of work called for in
this Agreement. The parties further agree that if either of such individuals
leaves the employ of CONSULTANT during the term of this Agreement for any reason
or is unavailable to continue full-time the work called for herein, and if
substitute individuals acceptable to Peerless are not available to continue the
work within five (5) days, Peerless shall have the right to terminate this
Agreement pursuant to Section 2.2 hereof.

1.7 Peerless may interview the personnel CONSULTANT assigns to Peerless’ work.
Peerless shall have the right, at any time, to request the removal of any
employee(s) of CONSULTANT whom Peerless deems to be unsatisfactory. Upon such
request, CONSULTANT shall use all reasonable efforts to promptly replace such
employee(s) with substitute employee(s) having appropriate skills and training.

1.8 Anything herein to the contrary notwithstanding, the parties hereby
acknowledge and agree that Peerless shall have no right to control the manner,
means, or method by which CONSULTANT performs the services called for by this
Agreement. Rather, Peerless shall be entitled only to direct CONSULTANT with
respect to the elements of services to be performed by CONSULTANT and the
results to be derived by Peerless, to inform CONSULTANT as to where and when
such services shall be performed, and to review and assess the performance of
such services by CONSULTANT for the limited purposes of assuring that such
services have been performed and confirming that such results were satisfactory.

Section 2 - TERM OF AGREEMENT

2.1 This Agreement shall commence on the date and year first above written
(“Effective Date”), and unless modified by mutual agreement of the parties or
terminated earlier pursuant to the terms of this Agreement, shall continue until
December 31, 2005 or until sooner terminated by Peerless.

2.2 This Agreement may be terminated by Peerless upon fifteen (15) days’ prior
written notice, with or without cause. This Agreement may be terminated
immediately by a party if the other party breaches any term hereof and the
breaching party fails to cure such breach within fifteen (15) days of written
notice of

such breach.

2.3 Upon termination of this Agreement for any reason, CONSULTANT shall promptly
return to Peerless all copies of any Peerless data, records, or materials of
whatever nature or kind, including all materials incorporating the proprietary
information of Peerless. CONSULTANT shall also furnish to Peerless all work in
progress or portions thereof, including all incomplete work.

2.4 Within five (5) days of termination of this Agreement for any reason.
CONSULTANT shall submit to Peerless an itemized invoice for any fees or expenses
theretofore accrued under this Agreement. Peerless, upon payment of accrued
amounts so invoiced, shall have no further liability or obligation to CONSULTANT
whatsoever for any further fees, expenses, or other payment.

Section 3 - FEES, EXPENSES, AND PAYMENT

3.1 In consideration of the services to be performed by CONSULTANT, Peerless
shall, within twenty (20) days of acceptance of each of the Deliverables, pay
CONSULTANT the fees set forth in Exhibit A attached hereto unless otherwise
mutually agreed, no further fees for continued performance of CONSULTANT shall
be owing.

3.2 In addition to the foregoing, Peerless shall pay CONSULTANT its actual
out-of-pocket expenses that, at Peerless’ sole discretion, are reasonable and
necessary for CONSULTANT to incur in furtherance of its performance hereunder.
CONSULTANT agrees to provide Peerless with access to such original receipts,
ledgers, and other records as may be reasonably appropriate for Peerless or its
accountants to verify the amount and nature of any such expenses.

3.3 In the event CONSULTANT terminates this Agreement because of the breach of
Peerless, CONSULTANT shall be entitled to a pro rata payment for work in
progress based on the percentage of work then completed. No such pro rata
payment shall be made if Peerless terminates this Agreement because of the
breach of CONSULTANT.

3.4 CONSULTANT agrees that the fees and charges for any follow-on or additional
work not covered in the scope of work described in Exhibit A shall be performed
at the lesser of (1) CONSULTANT’s then-





  June 7, 2004   Page 2   Initial: Peerless ___; CONSULTANT ___

 



--------------------------------------------------------------------------------



 



PEERLESS/CONSULTANT Consulting Agreement   CONFIDENTIAL  



current rates for such work or (2) the rates applicable to the scope of work
fixed by this Agreement.

3.5 Peerless shall pay all fees and expenses owing to CONSULTANT hereunder
within thirty (30) days after CONSULTANT has submitted to Peerless an itemized
invoice therefor.

Section 4 - TREATMENT OF CONSULTANT PERSONNEL

4.1 Compensation of CONSULTANT’s Personnel. CONSULTANT shall bear sole
responsibility for payment of compensation to its personnel. CONSULTANT shall
pay and report, for all personnel assigned to Peerless’ work, federal and state
income tax withholding, social security taxes, and unemployment insurance
applicable to such personnel as employees of CONSULTANT. CONSULTANT shall bear
sole responsibility for any health or disability insurance, retirement benefits
or other welfare or pension benefits (if any) to which such personnel may be
entitled. CONSULTANT agrees to defend, indemnify, and hold harmless Peerless,
Peerless’ officers, directors, employees, and agents, and the administrators of
Peerless’ benefit plans from and against any claims, liabilities, or expenses
relating to such compensation, tax, insurance, or benefit matters; provided that
Peerless shall promptly notify CONSULTANT of each such claim when and as it
comes to Peerless’ attention, cooperate with CONSULTANT in the defense and
resolution of such claim, and not settle or otherwise dispose of such claim
without CONSULTANT’s prior written consent, such consent not to be unreasonably
withheld.

4.2 Workers’ Compensation. Notwithstanding any other workers’ compensation or
insurance policies maintained by Peerless, CONSULTANT shall procure and maintain
workers’ compensation coverage sufficient to meet the applicable statutory
requirements of any state or other jurisdiction where CONSULTANT’s personnel
assigned to Peerless’ work are located.

4.3 CONSULTANT’s Agreements With Personnel. CONSULTANT shall obtain and maintain
in effect written agreements with each of its personnel who participate in any
of the Peerless’ work hereunder. Such agreements shall contain terms sufficient
for CONSULTANT to comply with all provisions of this Agreement, including but
not limited to Confidential

Disclosure Agreements regarding the handling, securing and use of Peerless
Confidential Information.

4.4 State and Federal Taxes. As neither CONSULTANT nor its personnel are
Peerless’ employees, Peerless shall not take any action or provide CONSULTANT’s
personnel with any benefits or commitments inconsistent with any of such
undertakings by CONSULTANT. In particular:

1. Peerless will not withhold FICA (Social Security) from CONSULTANT’s payments.

2. Peerless will not make state or federal unemployment insurance contributions
on behalf of CONSULTANT or its personnel.

3. Peerless will not withhold state and federal income tax from payment to
CONSULTANT.

4. Peerless will not make disability insurance contributions on behalf of
CONSULTANT.

5. Peerless will not obtain workers’ compensation insurance on behalf of
CONSULTANT or its personnel.

4.5 Waiver of Benefits - CONSULTANT herein and for its employees, for the
consideration paid to it by Peerless, specifically waives all claims to or
interest in any employee benefit provided to Peerless to its employees.
Accordingly, CONSULTANT hereby specifically waives any right to participate in,
and any claim or interest in benefits under, any employee benefit plan
maintained, sponsored or offered by Peerless for the benefit of its employees
even if CONSULTANT and/or any of its employees are subsequently determined (by
judicial action or otherwise) to be common law employees of Peerless and
otherwise eligible to participate in such employee benefit plans and receive
benefits thereunder. Furthermore, I understand and agree that I am not entitled
to any and all benefits under Peerless’ 401(k) plan. As such, if for any reason
whatsoever, I am found to be entitled to such benefits by a court or
governmental agency, I expressly elect not to contribute to said 401(k) plan.

4.6 Licenses - CONSULTANT represents that he or she is the holder of the
following Licenses or certificates:





  June 7, 2004   Page 3   Initial: Peerless ___; CONSULTANT ___

 



--------------------------------------------------------------------------------



 



PEERLESS/CONSULTANT Consulting Agreement   CONFIDENTIAL  



  1.   CA Prof Corp License # 15095     2.   CA 103351     3.   DC 415269

Section 5 - CLIENT DISCLOSURE

5.1 CONSULTANT represents that the following is a complete and accurate list of
CONSULTANT’s clients as of the Effective Date of this Agreement (“Client List”):

1. None

5.2 CONSULTANT agrees to furnish Peerless with an updated Client List during the
term of this Agreement if and when there are any additions to this Client List.

Section 6 - RIGHTS IN DATA

6.1 As between Peerless and CONSULTANT and for the consideration set out herein
and for other consideration which the parties acknowledge having been tendered
and received, except as set forth below in this Section 6, all right, title, and
interest in and to the programs, systems, data, or materials used or produced by
CONSULTANT in the performance of the services called for in this Agreement shall
remain or become the property of Peerless.

6.2 All right, title, and interest in and to all Deliverables, including all
rights in copyrights or other intellectual property rights pertaining thereto,
shall be held by Peerless. CONSULTANT shall mark all Deliverables with Peerless’
copyright or other proprietary notice as directed by Peerless and shall take all
actions deemed necessary by Peerless to perfect Peerless’ rights therein. In the
event that CONSULTANT can by law or otherwise retain any rights to any
Deliverables, CONSULTANT agrees to assign, and upon creation thereof
automatically assigns, all right, title, and interest in and to such
Deliverables to Peerless, without further consideration. CONSULTANT agrees to
execute any documents of assignment or registration of copyright or other
intellectual property rights requested by Peerless respecting any and all
Deliverables. CONSULTANT retains no rights or license to utilize such
Deliverables except in furtherance of the purposes of this Agreement or unless
specifically authorized in writing by Peerless.

6.3 All copyrights, patents, trade secrets, design rights,

or other intellectual property rights associated with any ideas, designs,
concepts, techniques, inventions, processes, or works of authorship developed or
created by CONSULTANT or its personnel during the course of performing Peerless’
work (collectively, the “Work Product”) shall belong exclusively to Peerless.
CONSULTANT automatically assigns, and shall cause its personnel automatically to
assign, at the time of creation of the Work Product, without any requirement of
further consideration, any right, title, or interest it or they may have in such
Work Product, including any and all copyrights, moral rights, community property
rights or other intellectual property rights pertaining thereto, and CONSULTANT
agrees, and causes its personnel to agree, not to exercise any moral rights with
respect to the Work Products. Upon request of Peerless, CONSULTANT shall take
such further actions, and shall cause its personnel to take such further
actions, including execution and delivery of instruments of conveyance, as may
be appropriate to give full and proper effect to such assignment.

6.4 Notwithstanding anything to the contrary herein, CONSULTANT and its
personnel shall be free to use and employ its and their general skills,
know-how, and expertise, and to use, disclose, and employ any generalized ideas,
designs, concepts, know-how, methods, techniques, or skills gained or learned
during the course of any assignment, so long as it or they acquire and apply
such information without disclosure of any confidential or proprietary
information of Peerless and without any unauthorized use or disclosure of Work
Product.

6.5 All right, title, and interest in and to any programs, systems, data,
designs, and materials furnished to CONSULTANT by Peerless are and shall remain
the property of Peerless.

6.6 All right, title, and interest in and to any programs, systems, data,
designs, and materials furnished by CONSULTANT (“CONSULTANT IP”), are and shall
remain the property of CONSULTANT. CONSULTANT grants to Peerless a perpetual,
worldwide, and non-exclusive license to use, sell, modify and otherwise
distribute “CONSULTANT IP” or copies thereof.

Section 7 - PROPRIETARY INFORMATION

7.1 Confidentiality. CONSULTANT shall maintain in strict confidence, and shall
use and disclose only as





  June 7, 2004   Page 4   Initial: Peerless ___; CONSULTANT ___

 



--------------------------------------------------------------------------------



 



PEERLESS/CONSULTANT Consulting Agreement   CONFIDENTIAL  



authorized by Peerless, all information of a competitively sensitive or
proprietary nature that it receives in connection with the work performed for
Peerless pursuant to each Work Order.
CONSULTANT shall require its personnel to agree to do likewise. Peerless shall
take reasonable steps to identify for the benefit of CONSULTANT and its
personnel any information of a competitively sensitive or proprietary nature,
including by using confidentiality notices in written material where
appropriate. These restrictions shall not be construed to apply to (1)
information generally available to the public; (2) information released by
Peerless generally without restriction; (3) information independently developed
or acquired by CONSULTANT or its personnel without reliance in any way on other
protected information of Peerless; or (4) information approved for the use and
disclosure of CONSULTANT or its personnel without restriction. Notwithstanding
the foregoing restrictions, CONSULTANT and its personnel may use and disclose
any information (1) to the extent required by an order of any court or other
governmental authority or (2) as necessary for it or them to protect their
interest in this Agreement, but in each case only after Peerless has been so
notified and has had the opportunity, if possible, to obtain reasonable
protection for such information in connection with such disclosure.

7.2 CONSULTANT acknowledges that in order to perform the services called for in
this Agreement, it shall be necessary for Peerless to disclose to CONSULTANT
certain Trade Secrets, as defined in Section 7.3 hereof, that have been
developed by Peerless at great expense and that have required considerable
effort of skilled professionals. CONSULTANT further acknowledges that the
Deliverables will of necessity incorporate such Trade Secrets. CONSULTANT agrees
that it shall not disclose, transfer, use, copy, or allow access to any such
Trade Secrets to any employees or to any third parties, except for those who
have a need to know such Trade Secrets in order to accomplish the requirements
of this Agreement and who are bound by contractual obligations of
confidentiality and limitation of use sufficient to give effect to this
Section 7. In no event shall CONSULTANT disclose any such Trade Secrets to any
competitors of Peerless.

7.3 As used herein, the term “Trade Secrets” shall mean any scientific or
technical or operational data,

information, design, process, procedure, formula, or improvement that is
commercially valuable to Peerless, is maintained in confidence by Peerless and
is not generally known in the industry. The obligations set forth in Section 7.2
as they pertain to Trade Secrets shall survive termination of this Agreement and
continue for so long as the relevant information remains a Trade Secret.

Section 8 - COMMUNICATIONS SYSTEMS AND ACCESS TO INFORMATION

8.1 CONSULTANT understands that CONSULTANT may receive access to Peerless’
computers and electronic communications systems (“systems”), including but not
limited to voicemail, email, customer databases, and internet and intranet
systems. Such systems are intended for legitimate business use related to
Peerless’ business. CONSULTANT acknowledges that CONSULTANT does not have any
expectation of privacy as between CONSULTANT and Peerless in the use of or
access to Peerless’ systems and that all communications made with such systems
or equipment by or on behalf of CONSULTANT are subject to Peerless’ scrutiny,
use and disclosure, in Peerless’ discretion, but subject to a Confidential
Disclosure Agreement executed between CONSULTANT and Peerless. Peerless reserves
the right, for business purposes, to monitor, review, audit, intercept, access,
archive and/or disclose materials sent over, received by or from, or stored in
any of its electronic systems. This includes, without limitation, email
communications sent by users across the internet and intranet from and to the
www.peerless.com domain or any other domain. This also includes, without
limitation, any electronic communication system that has been used to access any
of Peerless’ systems.

CONSULTANT further agrees that CONSULTANT will use all appropriate security,
such as, for example, encryption and passwords, to protect Peerless’
confidential information from unauthorized disclosure (internally or externally)
and that use of such security does not give rise to any privacy rights in the
communication as between CONSULTANT and Peerless. Peerless reserves the right to
override any security passwords to obtain access to voicemail, email, computer
(and software or other applications) and/or computer disks. CONSULTANT also
acknowledges that Peerless reserves the right, for legitimate business purposes,
to search all work areas





  June 7, 2004   Page 5   Initial: Peerless ___; CONSULTANT ___

 



--------------------------------------------------------------------------------



 



PEERLESS/CONSULTANT Consulting Agreement   CONFIDENTIAL  



(for example, offices, cubicles, desks, drawers, cabinets, computers, computer
disks and files) and all personal items brought onto Peerless property or used
to access Peerless information or systems.

Section 9 - CONFIDENTIALITY OF AGREEMENT; PUBLICITY; USE OF MARKS

9.1 For a period of five (5) years from the date of termination of this
Agreement, CONSULTANT shall not disclose the nature of the effort undertaken for
Peerless that is confidential or proprietary in nature or the terms of this
Agreement to any other person or entity, except as may be necessary to fulfill
CONSULTANT’s obligations hereunder.

9.2 CONSULTANT shall not at any time use Peerless’ name or any Peerless
trademark(s), service mark(s) or trade name(s) in any advertising or publicity
without the prior written consent of Peerless.

Section 10 - WARRANTIES

10.1 Peerless warrants that it owns all right, title, and interest in and to any
programs, systems, data, designs, or materials furnished to CONSULTANT
hereunder.

10.2 CONSULTANT warrants that:

a. CONSULTANT’s performance of the services called for by this Agreement do not
and shall not violate any applicable law, rule, or regulation; any contracts
with third parties; or any third-party rights in any patent, trademark,
copyright, design right, trade secret, or similar right; and

b. CONSULTANT is the lawful owner or licensee of any software programs or other
materials used by CONSULTANT in the performance of the services called for in
this Agreement, and

c. CONSULTANT has all rights, including, but not limited to community property
rights, necessary to convey to Peerless the unencumbered ownership of
Deliverables.

Section 11 - HIRING OF CONSULTANT’S PERSONNEL

11.1 Additional Value From Hiring. Peerless acknowledges that CONSULTANT
provides a

valuable service by identifying and assigning personnel for Peerless’ work.
Peerless further acknowledges that Peerless would receive substantial additional
value, and CONSULTANT would be deprived of the benefits of its work force, if
Peerless were to directly hire CONSULTANT’s personnel after CONSULTANT has
introduced them to Peerless.

11.2 No Hiring Without Prior Consent. Without the prior written consent of
CONSULTANT, Peerless shall not recruit or hire any personnel of CONSULTANT who
are or have been assigned to perform work until one (1) year after termination
of this Agreement.

11.3 Hiring Fee. In the event that Peerless hires any personnel of CONSULTANT
who are or have been assigned to perform work for Peerless, Peerless shall pay
CONSULTANT, within one (1) year of the date of such hiring, an amount equal to
twenty-five percent (25%) of the total first year compensation Peerless pays
such personnel as a fee for the additional benefit obtained by Peerless.

Section 12 - INDEMNIFICATION

12.1 CONSULTANT hereby indemnifies and agrees to hold harmless Peerless from and
against any and all claims, demands, and actions, and any liabilities, damages,
or expenses resulting therefrom, including court costs and reasonable attorney
fees, arising out of or relating to the services performed by CONSULTANT
hereunder or any breach of the warranties made by CONSULTANT pursuant to
Section 10.2 hereof. CONSULTANT’s obligations under this Section 12.1 shall
survive the termination of this Agreement for any reason. Peerless agrees to
give CONSULTANT prompt notice of any such claim, demand, or action and shall, to
the extent Peerless is not adversely affected, cooperate fully with CONSULTANT
in defense and settlement of said claim, demand, or action.

Section 13 - LIMITATION OF LIABILITY

13.1 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, PEERLESS DOES
NOT MAKE ANY WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE DURATION OF THE
SERVICES TO BE RENDERED.





  June 7, 2004   Page 6   Initial: Peerless ___; CONSULTANT ___

 



--------------------------------------------------------------------------------



 



PEERLESS/CONSULTANT Consulting Agreement   CONFIDENTIAL  



THIS IS NOT AN EMPLOYMENT AGREEMENT.

13.2 Total Liability. Peerless agrees that CONSULTANT’s liability hereunder for
damages, regardless of the form of action, shall not exceed the greater of
$50,000.00 or the total amount paid for services under the applicable estimate
or in the authorization for the particular service if no estimate is provided.

13.3 Force Majeure. Neither party shall be liable to the other party for any
failure or delay caused by events beyond the parties’ control, including,
without limitation, the parties’ failure to furnish necessary information;
sabotage; failure or delays in transportation or communication; failures or
substitutions of equipment; labor disputes; accidents; shortages of labor, fuel,
raw materials or equipment; or technical failures.

Section 14 - MISCELLANEOUS

14.1 CONSULTANT shall not assign, transfer, or subcontract this Agreement or any
of its obligations hereunder without the prior written consent of Peerless;
provided, however, that CONSULTANT may assign its right to receive payments
hereunder to such third parties as CONSULTANT may designate by written notice to
Peerless.

14.2 This Agreement shall be governed and construed in all respects in
accordance with the laws of the State of California as they apply to a contract
executed, delivered, and performed solely in such State. [~Jurisdiction clause
added for CONSULTANTS outside of CA].

14.3 The parties are and shall be independent contractors to one another, and
nothing herein shall be deemed to cause this Agreement to create an agency,
partnership, or joint venture between the parties. Nothing in this Agreement
shall be interpreted or construed as creating or establishing the relationship
of employer and employee between Peerless and either CONSULTANT or any employee
or agent of CONSULTANT.

14.4 CONSULTANT shall, at its sole expense, obtain and carry in full force and
effect, during the term of this Agreement, appropriate liability insurance

coverage. Upon the request of Peerless, CONSULTANT shall provide Peerless with
evidence satisfactory to Peerless of such insurance.

14.5 All remedies available to either party for one or more breaches by the
other party are and shall be deemed cumulative and may be exercised separately
or concurrently without waiver of any other remedies. The failure of either
party to act in the event of a breach of this Agreement by the other shall not
be deemed a waiver of such breach or a waiver of future breaches, unless such
waiver shall be in writing and signed by the party against whom enforcement is
sought.

14.6 All notices required or permitted hereunder shall be in writing addressed
to the respective parties as set forth herein, unless another address shall have
been designated, and shall be delivered by hand or by registered or certified
mail, postage prepaid.

CONSULTANT
Denis W. Retoske, Sr., Attorney-at-Law,
A Professional Law Corporation
Attn.: Denis W. Retoske, Esquire
1850 Capri Circle
Costa Mesa, CA 92626
Tel; (714) 966-1866
FAX: (714) 966-1822

Peerless Systems Corporation
Attn.: Counsel
2381 Rosecrans Avenue
El Segundo, CA 90245
Tel: (310) 536-0908
FAX: (310) 536-0058

14.7 This Agreement constitutes the entire agreement of the parties hereto and
supersedes all prior representations, proposals, discussions, and
communications, whether oral or in writing. This Agreement may be modified only
in writing and shall be enforceable in accordance with its terms when signed by
the party sought to be bound.

14.8 This Agreement is enforceable only by CONSULTANT and Peerless. The terms of
this Agreement are not a contract or assurance regarding compensation, continued
employment, or benefit of any kind to any CONSULTANT’s personnel who are
assigned to Peerless’ work, or any beneficiary of any such personnel, and no
such personnel, or any





  June 7, 2004   Page 7   Initial: Peerless ___; CONSULTANT ___

 



--------------------------------------------------------------------------------



 



PEERLESS/CONSULTANT Consulting Agreement   CONFIDENTIAL  



beneficiary thereof, shall be a third-party beneficiary under or pursuant to the
terms of this Agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, on the date and year first above written.

Accepted and Agreed to by the parties as of the Effective Date.

DENIS W. RETOSKE, SR., ATTORNEY-AT-LAW, A PROFESSIONAL LAW CORPORATION.

By:

/S/ DENIS W. RETOSKE

(Authorized Signature)

Name: Denis W. Retoske
Title: President
Date: June ___, 2004

PEERLESS SYSTEMS CORPORATION

By:

/S/ HOWARD J. NELLOR

(Authorized Signature)
Name: Howard J. Nellor
Title: President and CEO
Date: June ___, 2004
///End





  June 7, 2004   Page 8   Initial: Peerless ___; CONSULTANT ___

 



--------------------------------------------------------------------------------



 



PEERLESS/CONSULTANT Consulting Agreement   CONFIDENTIAL  

EXHIBIT A



1.   Description of Work: Legal Services as to certain corporate matters as
directed by the CEO, CFO and Directors of the Company   2.   Schedule:
Determined and agreed between the parties as to each particular assignment.  
3.   Cost: $225.00 per hour   4.   Deliverables: As required by the elements of
the particular project assigned by the Company and accepted by CONSULTANT.  
5.   Measurement Criteria: On-going.



  June 7, 2004   Page 2   Initial: Peerless ___; CONSULTANT ___

 